DETAILED ACTION
This is a response to applicant’s submissions filed on 8/16/2022.  Claims 1, 3, 4, and 6-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 8/23/2022.
The application has been amended as follows: 
in claim 8, the limitation “wherein an output splitting hydro-mechanical transmission mode F3(HM) between the input component and the output component is provided by engaging the first clutch and the third clutch, and an input splitting hydro-mechanical transmission mode F2(HM) between the input component and the output component is provided by engaging the second clutch and the third clutch” has been changed to --wherein the hydro-mechanical transmission mode is an output splitting hydro-mechanical transmission mode between the input component and the output component, and is provided by engaging the first clutch and the third clutch, and further including an input splitting hydro-mechanical transmission mode between the input component and the output component provided by engaging the second clutch and the third clutch--.  

Allowable Subject Matter
Claims 1, 3, 4, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious the first clutch is configured to selectively connect the gear ring of the planetary gear split mechanism to a planet carrier of the planetary gear split mechanism to rotate together; the second clutch is configured to selectively connect the sun gear of the planetary gear convergence mechanism to a planet carrier of the planetary gear convergence mechanism to rotate together; the third clutch is configured to selectively connect the hydraulic transmission assembly to the planetary gear convergence mechanism to rotate together, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619